
	
		I
		112th CONGRESS
		1st Session
		H. R. 1440
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mrs. Maloney (for
			 herself, Mr. George Miller of
			 California, Ms. Norton,
			 Mr. Nadler,
			 Mr. Lewis of Georgia,
			 Mr. Ellison, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 and
		  title 5, United States Code, to allow employees to take, as additional leave,
		  parental involvement leave to participate in or attend their children’s and
		  grandchildren’s educational and extracurricular activities, and to clarify that
		  leave may be taken for routine family medical needs and to assist elderly
		  relatives, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family and Medical Leave Enhancement
			 Act of 2011.
		2.Eligible
			 employeeSection 101(2)(B)(ii)
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(B)(ii)) is
			 amended by striking less than 50 each place it appears and
			 inserting fewer than 25.
		3.Entitlement to
			 additional leave under the FMLA for parental involvement and family
			 wellness
			(a)Leave
			 requirementSection 102(a) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following new
			 paragraph:
				
					(5)Entitlement to
				additional leave for parental involvement and family wellness
						(A)In
				generalSubject to subparagraph (B) and section 103(g), an
				eligible employee shall be entitled to leave under this paragraph to—
							(i)participate in or
				attend an activity that is sponsored by a school or community organization and
				relates to a program of the school or organization that is attended by a son or
				daughter or a grandchild of the employee; or
							(ii)meet routine family medical care needs,
				including for medical and dental appointments of the employee or a son,
				daughter, spouse, or grandchild of the employee, or to attend to the care needs
				of elderly individuals who are related to the eligible employee, including
				visits to nursing homes and group homes.
							(B)Limitations
							(i)In
				generalAn eligible employee
				is entitled to—
								(I)not to exceed 4
				hours of leave under this paragraph during any 30-day period; and
								(II)not to exceed 24
				hours of leave under this paragraph during any 12-month period.
								(ii)Coordination
				ruleLeave under this paragraph shall be in addition to any leave
				provided under any other paragraph of this subsection.
							(C)DefinitionsAs
				used in this paragraph:
							(i)SchoolThe
				term school means an elementary school or secondary school (as
				such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801)), a Head Start program assisted under the
				Head Start Act (42 U.S.C. 9831 et
				seq.), or a child care facility.
							(ii)Community
				organizationThe term community organization means a
				private nonprofit organization that is representative of a community or a
				significant segment of a community and provides activities for individuals
				described in subparagraph (A) or (B) of section 101(12), such as a scouting or
				sports
				organization.
							.
			(b)ScheduleSection
			 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the
			 third sentence the following new sentence: Leave under subsection (a)(5)
			 may be taken intermittently or on a reduced leave schedule..
			(c)Substitution of
			 paid leaveSection 102(d)(2) of such Act (29 U.S.C. 2612(d)(2))
			 is amended by adding at the end the following new subparagraph:
				
					(C)Parental
				involvement leave and family wellness leaveAn eligible employee may elect, or an
				employer may require the employee, to substitute any of the accrued paid
				vacation leave, personal leave, or family leave of the employee for any leave
				under subsection (a)(5). In addition, an eligible employee may elect, or an
				employer may require the employee, to substitute any of the accrued paid
				medical or sick leave of the employee for leave provided under clause (ii) of
				subsection (a)(5)(A) for any part of the leave under such clause, except that
				nothing in this title shall require an employer to provide paid sick leave or
				paid medical leave in any situation in which such employer would not normally
				provide any such paid leave. If the employee elects or the employer requires
				the substitution of accrued paid leave for leave provided under subsection
				(a)(5)(A), the employer shall not restrict or limit this substitution or impose
				any additional terms and conditions on such leave that are more stringent on
				the employee than the terms and conditions set forth in this
				Act.
					.
			(d)NoticeSection
			 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the
			 following new paragraph:
				
					(4)Notice relating
				to parental involvement and family wellness leaveIn any case in which an employee requests
				leave under paragraph (5) of subsection (a), the employee shall—
						(A)provide the
				employer with not less than 7 days’ notice or as much notice as is practicable
				before the date the leave is to be taken, of the employee’s intention to take
				leave under such paragraph; and
						(B)in the case of leave to be taken under
				subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not
				to disrupt unduly the operations of the employer, subject to the approval of
				the health care provider involved (if
				any).
						.
			(e)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following
			 new subsection:
				
					(g)Certification
				related to parental involvement and family wellness leaveAn
				employer may require that a request for leave under section 102(a)(5) be
				supported by a certification issued at such time and in such manner as the
				Secretary may by regulation
				prescribe.
					.
			(f)Definition of
			 grandchildSection 101 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2611) is amended by adding at the end the following new
			 paragraph:
				
					(14)GrandchildThe
				term grandchild means a son or daughter of an employee’s son or
				daughter.
					.
			4.Entitlement of
			 Federal employees to leave for parental involvement and family
			 wellness
			(a)Leave
			 requirementSection 6382(a) of title 5, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(5)(A)Subject to subparagraph
				(B)(i) and section 6383(f), an employee shall be entitled to leave under this
				paragraph to—
							(i)participate in or attend an activity
				that is sponsored by a school or community organization and relates to a
				program of the school or organization that is attended by a son or daughter or
				a grandchild of the employee; or
							(ii)meet routine family medical care
				needs, including for medical and dental appointments of a son, daughter,
				spouse, or grandchild of the employee, or to attend to the care needs of
				elderly individuals who are related to the eligible employee, including visits
				to nursing homes and group homes.
							(B)(i)An employee is entitled
				to—
								(I)not to exceed 4 hours of leave under
				this paragraph during any 30-day period; and
								(II)not to exceed 24 hours of leave under
				this paragraph during any 12-month period.
								(ii)Leave under this paragraph shall be in
				addition to any leave provided under any other paragraph of this
				subsection.
							(C)For the purpose of this
				paragraph—
							(i)the term school means an
				elementary school or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965), a Head Start program assisted under the
				Head Start Act, and a child care
				facility licensed under State law; and
							(ii)the term community
				organization means a private nonprofit organization that is
				representative of a community or a significant segment of a community and
				provides activities for individuals described in subparagraph (A) or (B) of
				section 6381(6), such as a scouting or sports
				organization.
							.
			(b)ScheduleSection
			 6382(b)(1) of such title is amended—
				(1)by inserting after
			 the second sentence the following new sentence: Leave under subsection
			 (a)(5) may be taken intermittently or on a reduced leave schedule.;
			 and
				(2)in the last
			 sentence, by striking involved, and inserting involved
			 (or, in the case of leave under subsection (a)(5), for purposes of any 30-day
			 or 12-month period),.
				(c)Substitution of
			 paid leaveSection 6382(d) of such title is amended—
				(1)by inserting
			 (1) after the subsection designation; and
				(2)by adding at the
			 end the following:
					
						(2)An employee may elect to substitute for
				leave under subsection (a)(5), any of the employee’s accrued or accumulated
				annual or sick leave under subchapter I. If the employee elects to substitute
				accumulated annual or sick leave for leave provided under subsection (a)(5),
				the employing agency shall not restrict or limit this substitution or impose
				any additional terms and conditions on such leave that are more stringent on
				the employee than the terms and conditions set forth in this
				subchapter.
						.
				(d)NoticeSection
			 6382(e) of such title is amended by adding at the end the following new
			 paragraph:
				
					(3)In any case in which an employee requests
				leave under paragraph (5) of subsection (a), the employee shall—
						(A)provide the employing agency with not
				less than 7 days’ notice, before the date the leave is to be taken, of the
				employee’s intention to take leave under such paragraph; and
						(B)in the case of leave to be taken under
				subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not
				to disrupt unduly the operations of the employer, subject to the approval of
				the health care provider involved (if
				any).
						.
			(e)CertificationSection
			 6383(f) of such title is amended by striking 6382(a)(3) and
			 inserting paragraph (3) or (5) of section 6382(a).
			(f)Definition of
			 grandchildSection 6381 of title 5, United States Code, is
			 amended—
				(1)in paragraph (10),
			 by striking and at the end;
				(2)in paragraph (11),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(12)the term
				grandchild means a son or daughter of an employee’s son or
				daughter.
						.
				
